Citation Nr: 0007803	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the adjusted amount of 
$8,144.00, to include the issue of whether waiver of recovery 
is precluded by bad faith.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 decision of the Committee on 
Waivers and Compromises (Committee) of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied entitlement to waiver of the overpayment at 
issue.

In January and November 1998, the Board remanded this case to 
the RO for adjudication the veteran's claim concerning the 
amount and propriety of the creation of the overpayment.  
This issue is inextricably intertwined with the issue on 
appeal because adjudication of the issue of the amount of the 
debt may affect the merits and outcome of an adjudication of 
the waiver issue.  Denial of a waiver presupposes the 
propriety of the creation of the overpayment in the first 
instance.  Cf. Narron v. West, 13 Vet. App. 223 (1999); see 
also Parker v. Brown, 7 Vet. App. 116 (1994) (finding that a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board).  The veteran was informed in the remands 
that, if the determination as to the amount and propriety of 
the debt was adverse to him, he would have to file a notice 
of disagreement and substantive appeal to secure appellate 
review of that issue.

In April 1999, the RO determined that the amount of the 
overpayment was proper.  The veteran was notified of the 
decision and of his appellate rights.  He did not appeal.  
38 U.S.C.A. § 7105(a), (d) (West 1991) ("Appellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (1999); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.); see also Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  Accordingly, this claim is not currently before the 
Board on appeal. 


FINDINGS OF FACT

1.  The veteran was awarded VA pension benefits in 1992.

2.  The veteran received Social Security Administration (SSA) 
benefits in late 1994.  He failed to report this income to VA 
despite numerous and specific instructions sent to him before 
and after receipt of the income.

3.  In January 1996, the veteran's pension benefits were 
reduced, effective from December 1994.  After adjustment for 
unreimbursed medical expenses, this action resulted in an 
overpayment of $8,144.00.

4.  The overpayment in the amount of $8,144.00 was created by 
the veteran's willful failure to report his SSA income, 
despite his knowledge that he was required to do so and that 
an overpayment would likely result from his failure to report 
the income.


CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the adjusted amount of 
$8,144.00 is precluded by the veteran's bad faith.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.965(b), 
3.660(a)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran originally claimed entitlement to pension 
benefits in August 1992.  He reported receiving no income, 
including no SSA benefits, for himself and his minor child.

The RO awarded the veteran nonservice-connected pension 
benefits in September 1992, effective August 21, 1992, 
payable September 1, 1992.
He was advised that his rate of pension was directly related 
to his income, that adjustment to his payments was warranted 
whenever his income changed and that he should immediately 
advise VA of any changes in his income to prevent the 
creation of an overpayment.  See Letter from VA to appellant, 
dated October 1, 1992. 

In August 1993 and September 1994 Improved Pension 
Eligibility Verification Reports (EVRs), the veteran reported 
that he had no income, including no income from SSA.  In 
February 1995, he submitted a Request for Approval of School 
Attendance for his daughter, with no mention of any income 
for himself.

In letters to the veteran dated in September 1993, September 
1994 and April 1995, the RO again advised him that his rate 
of pension was directly related to his income, that 
adjustment to his payments was warranted whenever his income 
changed and that he should immediately advise VA of any 
changes in his income to prevent the creation of an 
overpayment.  

In a July 1995 U.S. Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) Motion and 
Affidavit to Appeal Without Payment of Costs, the veteran 
reported his only income as nonservice-connected disability 
benefits.

The RO notified the veteran in November 1995 that it proposed 
to reduce his improved pension benefits effective from 
December 1, 1994, based upon information showing that he 
received income from SSA.  He was provided 60 days to submit 
evidence in rebuttal.
 
In January 1996, the veteran's benefits were reduced because 
of unreported income from SSA, effective from December 1, 
1994.  This action resulted in an overpayment of $8,236.00. 
  
On February 1, 1996, the VA Debt Management Center (DMC) 
notified the veteran that an overpayment was charged to his 
account in the amount of $8,236.00 in regard to his receipt 
of VA pension benefits.

Thereafter in February 1996, the RO adjusted the veteran's VA 
pension based upon a Medical Expense Report showing medical 
expenses in the amount of $1,492.00, resulting in an 
adjustment of the overpayment in the amount of $92.00, 
leaving a balance of $8,144.00.

The veteran submitted a claim for waiver of the overpayment 
to the RO in February 1996.  He stated that repayment of the 
debt would create a great financial hardship on him because 
he owed bills which he could not pay.  He also submitted 
financial status reports dated in February and April 1996.  

In March 1996, the Committee found that the veteran's actions 
leading to the creation of the overpayment in the amount of 
$8,144.00 constituted bad faith.  The veteran appealed the 
decision to the Board.  On appeal, he stated that he advised 
his VA representative of his income change.


II.  Legal analysis

An appellant who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1999).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(1999).  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)(citing 38 C.F.R. § 1.965). 

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (1999); see 
Richards v. Brown, 9 Vet. App. 255 (1998). 

Turning to the facts of this case, much of the evidence of 
record suggests that the veteran's failure to report his 
income from SSA was not mere inadvertence.  Several letters 
from the RO sent to the veteran shortly before and after 
receipt of the income explained with particularity that his 
pension award was based upon the amount of his income and 
that he had a duty to report any changes in income.  
Nevertheless, he did not report his SSA income to VA upon 
receipt in late 1994.  This income had been specifically 
requested in his previous EVRs.  Thus, he was well aware of 
his obligation to report all sources of income fully and of 
the relationship between his income and his VA pension 
entitlement, yet he did not report the income and continued 
to accept VA pension payments to which he knew he was not 
entitled for many months.  This constitutes more than a non-
willful act or mere inadvertence.  Concerning the veteran's 
statement that he notified his VA representative of his 
receipt of SSA benefits, he has not provided any 
documentation of such an event and no such information was 
forwarded to VA by any representative.  Therefore, the Board 
finds that his statement is not credible. 

In view of the foregoing, the Board finds that the veteran 
knew he had to report his income from SSA, and he knew the 
consequences of failing to report it.  His failure to report 
this income was the direct cause of the overpayment of VA 
benefits, and represents a willful intention on his part to 
seek an unfair advantage.  Therefore, waiver of the debt of 
$8,144.00 is precluded by law, regardless of the veteran's 
current financial status or any of the other elements of the 
standard of equity and good conscience to which he refers.  
See 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a), 1.965 (1999) (directing that considerations of 
equity and good conscience are inapposite where fraud, 
misrepresentation or bad faith is found).


ORDER

Entitlement to waiver of recovery of the overpayment of 
disability pension benefits in the adjusted amount of 
$8,144.00 is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

